*90Opinion,
Mr. Justice Williams :
This ease involves but a single question. The appellant was duly appointed guardian of the minor children of Charles Williams by the Orphans’ Court of Montgomery county on June 15, 1863. His wards were legatees under the will of their grandfather, Joseph Williams, and entitled as such to sums amounting in the aggregate to over 170,000. Their father, Charles Williams, was one of the executors of the will of Joseph. As father of the legatees and executor of the will under the provisions of which the legacies were to be paid, he was, under the law and the rules of the Orphans’ Court, ineligible to appointment as guardian. He accordingly secured the appointment of his nephew, Joseph T. Williams, the appellant. But it was his purpose not to surrender the custody and management of the fund or allow the guardian to discharge the duties which his appointment devolved on him, beyond what was absolutely necessary. He accordingly obtained from the appellant in April following his appointment the contract upon which the wards now deny to their guardian a single farthing’s compensation, and on the construction of which this case depends. The contract is as follows : [quoted in full.]
The auditor finds that in accordance with tins agreement the moneys of his wards were immediately turned over by the appellant to Charles Williams, who invested them and took entire charge of them until his children severally came of full age. He also finds that the appellant performed his duty as guardian in all other respects, representing his wards in the Orphans’ Court, examining the security offered for loans, and executing such papers as required his signature. From these facts he concludes and recommends to the Orphans’ Court that the appellant should be held to the terms of his agreement of April 1, 1864, and allowed no commissions upon the moneys belonging to his wards, but that for other services he was entitled to a reasonable compensation which he fixes at $1,050. This seems to be in harmony with the agreement of April 1, 1864, and with the justice of the case.
There were many duties devolving on the guardian that he could not discharge except in person. These the agreement did not touch. It simply provided that the management of the fund and the commissions to be earned thereby should be *91turned over to Charles Williams. Every other duty which his appointment east upon him he was to perform in person, and there is nothing in the agreement nor in the circumstances to prevent his charging a reasonable compensation for bis services. It is conceded that he discharged his trust with fidelity, and that for twenty-three years he has in many ways rendered important services to his wards. When he asks for compensation his wards reply in effect, “ because you agreed to surrender part of your compensation for our benefit, you shall have nothing.” But it does not follow as we have already said, that an agreement not to charge for services that Charles Williams undertook to perform in his stead, affords the slightest reason for refusing to the guardian compensation for services that he had to render by virtue of his appointment, and that Charles could not have relieved him from, even if he had undertaken to do so. It is very clear that the appellant was entitled to a reasonable compensation, and the auditor finds that $1,050 is reasonable. It is not alleged that tins sum is not a fair compensation if a compensation is to be allowed, but the except-ants insist that under the agreement of April 1, 1864, the appellant is precluded from asking any compensation whatever.
The decree of the Orphans’ Court is now reversed in so far as it denies the appellant the compensation recommended by the auditor, and record remitted for final decree in conformity with this opinion.